In the Missouri Court of Appeals
                             Eastern District
                                      DIVISON FOUR

DOROTHY J. BREUER,                          )      No. ED100898
                                            )
       Respondent,                          )      Appeal from the Circuit Court of
                                            )      Franklin County
vs.                                         )
                                            )
THOMAS M. BREUER,                           )      Honorable David L. Hoven
                                            )
       Appellant.                           )      Filed: September 30, 2014

                                         Introduction

       Thomas Breuer (Father) appeals the judgment and decree of modification of dissolution

of marriage entered by the Circuit Court of Franklin County. Father claims that the trial court

erred in: (1) extending his child support obligation; (2) failing to make sufficient findings to

order his support obligation to continue past the presumed date of emancipation; (3) modifying

the judgment without finding a significant and continuing change in circumstances; and (4)

ordering him to pay delinquent child support since his last support payment. We affirm in part

and reverse and remand in part.

                             Factual and Procedural Background

       Dorothy Breuer (Mother) and Father married in 1989 and had twin daughters, J.B. and

M.B., on July 30, 1990. The parties divorced in 1995. In its judgment and decree of dissolution

of marriage, the trial court incorporated Mother and Father‟s Property Settlement Agreement

(Agreement). The Agreement provided that “child support shall be paid by [Father] to [Mother]
in the sum of Seventy Dollars ($70.00) per week per child for the support of [J.B. and M.B.]

until further order of the Court.” In 1997, the trial court modified its judgment in certain respects

but continued Father‟s support obligation in the same amount. In 2008, Mother filed a petition

for appointment of guardian and conservator to obtain custody of J.B. due to her “physical/multi-

impairment with cognitive impairment – developmental delay.” The probate court entered

judgment authorizing appointment of a guardian and conservator, finding that J.B. “is an

incapacitated and disabled person[.]”

       On July 30, 2011, J.B. turned twenty-one years of age, and Father stopped his child

support payments. On January 9, 2012, Mother filed a motion to modify the judgment of

dissolution seeking, among other things, an order that Father “continue to maintain child

support” for J.B. and “increase child support retroactive to the date of this Motion[.]” Father was

served on January 26, 2012. Father filed an amended answer to Mother‟s motion, in which he

pleaded that J.B. has “become emancipated pursuant to [section] 452.340.3, and no child support

should be ordered payable by either party.”

       On April 5, 2013, the trial court held a hearing on Mother‟s motion to modify. At the

hearing, the trial court took judicial notice of the contents of the 2008 probate file regarding

appointment of a guardian and conservator.            The file contained, among other things,

interrogatories answered by Dr. Martin Rudloff, J.B.‟s pediatrician, and the opinions and

recommendations of Benjamin Hotz, J.B.‟s appointed representative in the matter. Dr. Rudloff‟s

answers provided the following information: J.B. “has mild retardation and is unable to perform

acts that require executive function at the level to be independent, keep [herself] safe, provide for

clothing and shelter on an independent level.” J.B. is unable to manage her finances, and

although she understands the concept of and can count money, J.B. is unable to perform



                                                 2
“risk/benefit decisions,” “budget,” or “make value judgments.”         Mr. Hotz agreed with Dr.

Rudloff and opined that J.B. is “partially incapacitated” and “would not be capable of handling

her finances independently from her parents.”

       Mother and Father also testified at the 2013 modification hearing. Mother provided the

following testimony regarding J.B.: At the time of Mother and Father‟s divorce, J.B. had

“developmental mental problems,” and J.B. “continue[s] to suffer from mental and physical

disabilities.” J.B. is unable to support herself, does not work outside the home,1 and has the

mental capacity of a ten-year-old.      J.B. can do only “very basic” math, and she does not

understand “the cost of things[.]” J.B. cannot drive, shares a bank account with Mother, and

neither balances her check book nor “know[s] what [a bank statement] is.”

       Mother identified the Form 14 she completed based on Mother‟s and Father‟s separately

filed 2012 tax returns. The Form 14 provided Mother and Father‟s combined monthly earning

was $4,874, corresponding with a child support amount for one child of $836.00 per month.

Mother testified that she was requesting that the trial court order Father to pay $485.00 per

month “retroactive back to the date that he was served with this motion to modify” as well as

“the child support that was in effect at the time [J.B.] turned 21.”

       Father testified that J.B. had her “condition” since birth and that he “understood that

[J.B.] may have some developmental disabilities” at the time of his and Mother‟s divorce. He

stated doctors and experts never indicated that her condition would improve and that “nothing as

far as [J.B.‟s] disability” had changed since the 1997 motion to modify.




1
  Mother explained that her senior year of high school, J.B. received minimum wage to assist in
a kitchen for an hour and a half a day, five days a week. Mother also tried to pay J.B. to shred
paper at Mother‟s office but it “frighten[ed]” her so she stopped.
                                                  3
        On November 19, 2013, the trial court entered an amended judgment and decree of

modification, finding that J.B. was not emancipated. Specifically, the trial court found that J.B.

“was declared incapacitated [in] October … 2008[,]” and the evidence presented in the probate

court‟s guardianship file “make[s] clear that [J.B.] cannot provide for herself” and that she “is

not free from the care, custody, control and services of her parents.” The trial court further found

that application of the child support guidelines required an increase in child support by more than

twenty percent and ordered Father to pay $485.00 per month “beginning the first day of the next

month after execution of this Judgment.” The trial court denied Mother‟s request for “said

increase to take effect retroactively.” The trial court further ordered that Father‟s previous child

support payments of $70.00 per week “remain in effect until the first day of the next month after

execution of this Judgment” and Father pay any and all delinquent support accrued since his last

payment of support. Father appeals.

                                       Standard of Review

       Our review of a modification of dissolution of marriage decree is limited to determining

whether the judgment is supported by substantial evidence, whether it is against the weight of the

evidence, or whether it erroneously declares or applies the law. Selby v. Smith, 193 S.W.3d 819,

824 (Mo.App.S.D. 2006). “The determination to award a modification in child support lies

within the discretion of the trial court, and the trial court‟s decision will be reversed only for

abuse of discretion or misapplication of the law.” Id. (quotation omitted).

                                            Discussion

       In his first point, Father asserts that the trial court erred in extending his child support

obligation past the presumed date of emancipation. Specifically, Father contends that Mother




                                                 4
“failed to meet her burden in presenting evidence regarding two of three necessary elements[,]”

that J.B. was insolvent and not married.

        The obligation to support a child generally terminates when that child reaches the age of

eighteen.     Mo. Rev. Stat. § 452.340.3.     Section 452.340.4 provides that “[i]f the child is

physically or mentally incapacitated from supporting himself and insolvent and unmarried, the

court may extend the parental support obligation past the child‟s eighteenth birthday.” Mo. Rev.

Stat. § 452.340.4. Father concedes that the probate file authorizing Mother as J.B.‟s guardian

was sufficient evidence to support a finding that J.B. was “incapacitated from supporting

[her]self.”   However, he contends that “there was no evidence presented” regarding J.B.‟s

insolvency or marital status.

        Insolvency in the context of Section 452.340.4 is “the inability to pay debts as they come

due in the ordinary course of business.” Braddy v. Braddy, 326 S.W.3d 567, 573 (Mo.App.E.D.

2010) (quotation omitted). “[S]howing a child‟s insolvency under Section 452.340.4 requires

some evidence of the child‟s earnings, living expenses, and ability to meet obligations.” Id.

“The same facts that establish the child‟s inability to support himself, because of mental

incapacity, can establish the child‟s inability to meet obligations.” Id.

        The record contains the following evidence to support a finding that J.B. was insolvent:

Mother testified that J.B. is unable to support herself, has never worked outside of the home, has

the mental capacity of a ten-year-old, and continues to live at Mother‟s home. J.B. can do only

“very basic” math and she does not understand “the cost of things.” J.B. shares a bank account

with Mother and neither balances her check book nor knows the concept of a bank statement.

Dr. Rudloff explained that J.B. is unable to manage her financial resources, perform cost/benefit

analysis, budget, or make value judgments. Additionally, Mr. Hotz opined that J.B. “would not



                                                  5
be capable of handling her finances independently from her parents.” Based on the evidence

above, we conclude that the record contained sufficient evidence to support a finding that J.B.

was insolvent. See e.g. Braddy, 326 S.W.3d at 573-74.

       Father asserts that “there was no evidence presented regarding… [J.B.‟s] marital status”

so Mother “failed to meet her burden….” However, Father did not contest J.B.‟s marital status

in his amended answer to Mother‟s motion, nor did he ever assert that J.B. was married.

Additionally, in the petition for appointment of guardianship, Mother stated that J.B. was not

married. The trial court took judicial notice of the guardianship file. At the 2013 hearing,

Mother testified that J.B. lived with her, and she continued to support and care for J.B. Based on

our review of the record, we conclude that the record contained sufficient evidence from which

the trial court could find that J.B. was not married. Point denied.

       In his second point, Father asserts that the trial court erred in failing to make sufficient

findings to order Father‟s support obligation to continue past the presumed date of emancipation.

Specifically, Father alleges that the trial court did “not address J.B.‟s insolvency or marital

status.” Mother contends that the trial court did not err because neither Father nor Mother

requested specific findings of fact and conclusions of law and sufficient evidence supports the

trial court‟s judgment.

       “Where… there was no request for findings of fact and conclusions of law on matters in

issue…, and the trial court made none, all facts are presumed to be found in accord with the

judgment, and the judgment is to be upheld under any reasonable theory presented and supported

by the evidence.” Walker v. Walker, 936 S.W.2d 244, 249 (Mo.App.S.D. 1996); Rule 73.01(c).

The record reveals that neither Father nor Mother requested specific findings of fact.

Accordingly, we presume that the trial court found J.B. insolvent and not married. For the



                                                 6
reasons discussed in Point I, we conclude that the record contains sufficient evidence to support

such findings of fact. Point denied.

       In his third point, Father asserts that the trial court erred in modifying the judgment

without finding a significant and continuing change in unforeseeable circumstances.

Specifically, Father contends that “the only true change that took place is J.B. turned twenty-one

years of age[,]” which was foreseeable and thus “not appropriate to serve as the catalyst for

modification.”2 Mother counters that J.B.‟s lack of development and a twenty-percent change in

the presumed child support amount constituted a substantial and continuing change in

circumstances.

       Section 452.370 provides that a trial court may modify the provisions of a child support

decree “only upon a showing of changed circumstances so substantial and continuing as to make

the terms [of the original award] unreasonable.” Mo. Rev. Stat. § 452.370.1.       Under Section

452.370, the party seeking modification makes a prima facie showing of a change in

circumstance where the application of the child support guidelines results in a change from the

existing amount by twenty percent or more. Id. “Once the party seeking modification has met

this burden, the court then determines the child support amount „in conformity with criteria set

forth in section 452.340 and applicable supreme court rules.‟” Bearce v. Lewey, 182 S.W.3d
737, 742 (Mo.App.W.D. 2006) (quoting § 452.370.2).

       The record reveals the following regarding a substantial and continuing change in

circumstances to support the trial court‟s judgment: Under the 1997 judgment, Father paid

$70.00 per week in child support for J.B., totaling approximately $303.00 per month. At the

2
  To support his assertion that because the change was foreseeable, it cannot serve as the basis
for modification, Father relies on Rustameyer v. Rustameyer, 148 S.W.3d 867 (Mo.App.E.D.
2004). Father‟s reliance is misplaced because the trial court did not rely on J.B.‟s disability
when she turned twenty-one years of age in finding a substantial and continuing change.
                                                7
modification hearing, Mother testified that she prepared a Form 14 based on the 2012 tax returns

she and Father filed separately. She testified that the Form 14 support amount for one child was

equal to $836.00 per month before applying any deductions.             She testified that she was

requesting Father pay $485.00 per month. In its amended judgment, the trial court found that

“the application of the child support guidelines to the financial circumstances of the parties

would result in a change of child support from the existing amount by more than twenty percent

(20%). Based on the testimony of the parties and credible evidence presented[,] the Court orders

… [t]hat [Father] shall pay to [Mother] as and for support for … [J.B.] … $485.00 per month.”

       Contrary to Father‟s allegation, the trial court made a finding that Father‟s current

payment for child support deviates by more than twenty percent from the Form 14 presumed

child support amount. Accordingly, Mother established a prima facie case of substantial and

continuing change in circumstances.         See Hudson v. Hudson, 887 S.W.2d 755, 757

(Mo.App.W.D. 1994). Additionally, Father neither alleges that he presented evidence nor that

the trial court should have found that application of relevant factors listed in Rule 88.01(a)-(e)

supported a finding that Form 14 should not be used. See id. Thus, the trial court did not err in

modifying the previous judgment because it found a substantial and continuing change in

circumstances. Point denied.

       In his fourth and final point, Father asserts that the trial court erred in ordering Father to

pay any and all delinquent support accrued since his last support payment. Specifically, Father

contends that the amended judgment is “in conflict” and “creates inconsistent obligations” in that

it denied Mother‟s request for retroactive application of the increased support amount yet

ordered Father to pay any and all delinquent support since his last payment.




                                                 8
       “A trial court has no authority to modify child support retroactive to a date before the

filing of the motion to modify and service of summons.” Lueckenotte v. Luechenotte, 34 S.W.3d
387, 398 (Mo. banc 2001). “The [child support] order may be modified only as to support …

installments which accrued subsequent to the date of personal service.”           Id. (quoting §

452.370.6). Here, J.B. turned twenty-one years of age on July 30, 2011. Mother did not file her

motion to modify until January 9, 2012, and Father was not served until January 26, 2012. In the

November 19, 2013 amended judgment, the trial court ordered Father to pay $485.00 per month

“beginning on the first day of the next month after execution of this Judgment[,]” December 1,

2013, and denied Mother‟s request for the increased child support amount to take effect

retroactively. The trial court then ordered that Father‟s previous child support payments of

$70.00 per week remain in effect until “the first day of the next month after execution of this

Judgment[,]” December 1, 2013, and Father pay any and all delinquent support accrued since his

last payment of support.

       Because Missouri law does not allow retroactive application of child support before a

motion to modify has been filed and served, the trial court erred in ordering Father to make

support payments for the time period of July 30, 2011 through January 26, 2012. See e.g. Hicks

v. Quednow, 197 S.W.3d 217, 222 (Mo.App.W.D. 2006). We reverse the trial court‟s judgment

with respect to its order that Father pay any and all delinquent support payments from July 30,

2011 to January 26, 2012 and remand to the trial court to determine whether Father should pay

$70 per week from the date of service, January 26, 2012, to December 1, 2013. We affirm the

trial court‟s judgment denying Mother‟s request for retroactive application of the increased child

support amount of $485.00 per month and ordering Father to pay $485.00 per month beginning

on December 1, 2013.



                                                9
                                           Conclusion

       The judgment of the trial court is affirmed in part, reversed in part, and remanded.




                                             Patricia L. Cohen, Presiding Judge

Roy L. Richter, J., and
Robert M. Clayton III, J., concur.




                                                10